Citation Nr: 1751998	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-31 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability 
(TDIU).

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to service connection for a gastrointestinal disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from January 1981 to January 1985.

A hearing before the undersigned Veterans Law Judge (VLJ) was held at the Regional Office (RO) in April 2010.  The hearing transcript has been associated with the claims file.  In September 2010, the Board of Veterans' Appeals (Board) denied a compensable rating for hearing loss, and remanded the issues of service connection for an acquired psychiatric disorder and for a gastrointestinal disorder.  

The Veteran appealed the hearing loss issue to the Veterans Claims Court.  In July 2011, the Court Clerk vacated the Board's decision pursuant to a Joint Motion for Partial Remand (JMR) and remanded the matter, as well as the issue of entitlement to TDIU, to the Board.  The acquired psychiatric disorder and gastrointestinal disorder issues were left undisturbed by the JMR.  In December 2011, the hearing loss and TDIU issues were remanded for further development, as the other issues had not yet been returned to the Board and evidence suggested that the psychiatric and gastrointestinal disorder issues were still being addressed by the RO.

In January 2012, the Veteran indicated that he wished to withdraw the TDIU issue.  He was notified in March 2012 that the issue had been withdrawn and was no longer pending before VA.  Subsequently, he submitted a new application for TDIU in March 2014.  In light of the new March 2014 claim, the issue of entitlement to TDIU was construed again as being before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for unemployability when the appellant claims he is unable to work due to a service connected disability).

In August 2016, the Board issued another decision denying a compensable rating for hearing loss and remanding the TDIU issue.  The Veteran again appealed the hearing loss issue to the Court.  In May 2017, the Court Clerk vacated the Board's decision pertaining to hearing loss pursuant to a JMR and remanded the matter to the Board.  The issue has now been returned to the Board for consideration, as have the TDIU, gastrointestinal disorder, and acquired psychiatric disorder issues. 

As a separate procedural matter, the Veteran has also separately appealed the August 2015 denial of service connection for panic attacks and the denial of the application to reopen the previous denial of service connection for anxiety.  As these issues have been appealed separately and are currently awaiting scheduling for a requested hearing, the Board will not address these issues in this determination in order to afford the RO the opportunity to schedule the Veteran for the requested hearing.

Additional evidence has been associated with the claims file since the most recent supplemental statement of the case (SSOC) was issued.  However, as the claims on appeal are being remanded for further development, there is no prejudice to the Veteran in proceeding to adjudicate the claims as done below.

The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for aging has been raised by the record in a September 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the claim for hearing loss, the JMR found that the Board must obtain a new examination, or a medical opinion based on the findings of the December 2015 examination, that takes into account a review of the Veteran's prior medical history.  As such, this issue will be remanded. 

With regard to the claim for an acquired psychiatric disorder, to include PTSD, this issue was previously remanded in part to verify the Veteran's reported stressor of witnessing the injury of soldiers during a live fire exercise in August 1981.  The date could not be verified.  Subsequently, he described essentially the same stressor incident but listed the stressor date as occurring in September 1982.  This issue must be remanded once again in order verify this reported stressor with the new reported date of September 1982. 

Additionally, the most recent SSOC pertaining to the psychiatric claim was issued in late February 2017 and noted that the Veteran failed to report for VA examinations scheduled that same month.  However, the claims file contains an early February 2017 Psychiatry Compensation and Pension Examination Consultation.  It is clear that the RO did not take this examination into account or acknowledge this examination.  

Moreover, the February 2017 VA examiner noted that the Veteran met the diagnostic criteria for PTSD and that the stressors described were sufficient to produce the reported symptoms of PTSD.  The examiner concluded that the Veteran's PTSD was more likely than not directly caused by those stressors.  The Veteran reported that his stressor included taking part in night-time live fire exercises.  He reported that incoming rounds came closer and closer to him and that a radio man and another marine were shot.  He related that he watched one of these marines die.  However, the February 2017 VA opinion to be inadequate as it relies on a stressor that has not been verified.  As such, another examination should be provided. 

Further, in the September 2010 remand, the Board specifically requested that additional notice be provided to the Veteran in relation to his psychiatric disability claim to ensure that the duty to notify is fully complied with and satisfied.  Such notice should be provided.   

With regard to the claim for a gastrointestinal disorder, the Veteran suggested at the April 2010 hearing  that he developed a gastrointestinal disorder as a result of water contamination at Camp Lejeune during service in the 1980s.  He also suggested that this condition is partly due to stress and anxiety from his active duty service.  As such, the gastrointestinal disorder issue is inextricably intertwined with the pending acquired psychiatric disorder claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's gastrointestinal disorder claim must therefore deferred.

Similarly, the issue of entitlement to TDIU is inextricably intertwined with the Veteran's hearing loss claim being remanded.  Action on the TDIU claim must therefore deferred as well.

With regard to the claim of a higher rating for tinnitus, the RO continued a 10 percent rating for tinnitus in September 2017.  In October 2017, the Veteran submitted a notice of disagreement (NOD) but he has not been afforded a statement of the case (SOC) addressing this issue.  As such, this claim is remanded to allow the RO to provide him with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

Upon remand, all outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Ensure all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the issue of service connection for an acquired psychiatric disorder, to include PTSD, and for secondary service connection.

2. Obtain all outstanding treatment records from the VA NY Harbor Healthcare System from February 2017 to the present.

3. Attempt to verify the Veteran's reported in-service PTSD stressor of witnessing the injury of soldiers during a live fire exercise in September 1982 as described in the September 2017 Statement in Support of Claim for Service Connection for PTSD.  If additional evidence is needed for stressor verification, he should be asked to provide it.  If stressor verification cannot be done due to insufficient information, that fact should be documented in the record.

4. After completion of the foregoing, schedule the Veteran for an examination.  The claims file must be made available to the examiner for review.  Prior to the examination, specify for the examiner any in-service stressors verified by the record. 

If PTSD is diagnosed, the examiner should specify (1) whether each verified in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the verified in-service stressors sufficient to produce PTSD. 

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, had its onset during service or is related to service or a service-connected disability.

5. Schedule the Veteran for an examination to determine the current severity and manifestations of his service-connected hearing loss.  The examiner must review the claims file, take into account a review of the Veteran's prior medical history, and specifically state in the report that the file has been reviewed and considered.  

6. Provide the Veteran with an SOC as to the issue of entitlement to a rating in excess of 10 percent for tinnitus.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

Thereafter, and after whatever other development may be deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




